DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 12 recite “a determination unit configured to determine an apparatus to be used based on a captured image for medical use captured by an imaging device, and a control unit configured to cause a related image for medical use corresponding to the determined apparatus and the captured image for medical use to be displayed”. The limitation of determinin an apparatus based on a captured image falls under the grouping of Mental Processes because a person or technician may determine apparatus by visually inspecting the image and making a determination of the apparatus. This judicial exception is not integrated into an abstract idea because the additional limitation merely displays the related image and the captured image, which maybe considered as an insignificant extra solution activity and merely uses a computer to perform the abstract idea of displaying the two images together. Nor does the additional element provide an inventive concept. Further evidence that the claim is directed to an abstract idea may be gleaned from the specification of the instant application, which describes that the prior art requires a person or technician to manually or visually identify or select the related image to be displayed based on the captured image. Dependent claims are rejected for the same reasons, ie, they fail to integrate the abstract idea into a practical application because they 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 refers to a medicam image obtained from “the medical imaging apparatus to be displayed as the related image”, but there appears to be no antecedent basis for the medical imaging apparatus and is therefore unclear which related image is to be displayed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for pe00rforming the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-9 recite limitations that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “unit” coupled with 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).













Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.1 
With regard to claim 1, D1 teach a determination unit (36/39: control and extraction unit; fig. 2; ¶¶ 22, 31: identifies a marker of an apparatus in the image) configured to determine an apparatus (46/47; fig. 3;¶¶ 26, 45: apparatus identified based on marker 47 on apparatus 47 ) to be used based on a captured image (43; fig. 4, 7; ¶¶ 27, 59: ) for medical use captured by an imaging device (5a/6a/8a; fig. 1; ¶¶ 12, 45); and a display control unit (40;¶¶ 23, 27; fig. 4) configured to cause a related image (44, 45; fig. 4, 7; ¶ 27) for medical use corresponding to the determined apparatus and the captured image for medical use to be displayed (see fig. 7).

claim 2, D1 teach wherein the display control unit is configured to cause the related image for medical use and the captured image for medical use to be displayed together. see fig. 7: related image and captured image disclosed together.
With regard to claim 3, D1 teach wherein the display control unit is configured to switch and cause the related image for medical use and the captured image for medical use to be displayed. fig. 4, 7; ¶ 27: display inherently switched to display image related to the determined apparatus. 
With regard to claim 4, D1 teach  wherein the determination unit is configured to determine an apparatus to be used by detecting an area corresponding to an apparatus to be determined from the captured image for medical use based on apparatus information on the apparatus to be determined to determine use. see ¶¶ 45, 46, 59, 61: detection area for identifying marker associated with apparatus.
With regard to claim 5, D1 teach wherein the display control unit is configured to cause a related image for medical use corresponding to each of the plurality of determined apparatuses to be displayed when a plurality of apparatuses to be used are determined by the determination unit. see fig. 7, ¶¶ 59-62: determination of plurality of apparatuses. 
With regard to claim 7, D1 teach wherein the display control unit is configured to cause an image indicating setting in the determined apparatus to be displayed as the related image for medical use. see fig. 7: image indicating setting for related image to be displayed. 
With regard to claim 8, D1 teach further comprising an apparatus control unit configured to control the determined apparatus. see 22, ¶¶ 26-27: control unit. 
With regard to claim 9, D1 teach wherein the display control unit is configured to cause a related image for medical use corresponding to a control for the determined apparatus to be displayed. see 45, figs. 4, 7, ¶ 27. 
With regard to claim 12, see discussion of claim 1. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and further in view of D2.2
With regard to claim 10, D1 fails to explicitly teach wherein the imaging device is supported by an arm configured by connecting a plurality of links to each other with a joint. However, D2 teach the missing features. Likewise, with regard to claim 11, D2 teach medical observation apparatus according to claim 10, comprising: the arm, and the imaging device supported by the arm. see fig. 1, 16. One skilled in the art before the effective filing date would have found it obvious to incorporate knonw teachings of an imaging device attached to a adjustable arm as taught by D2 into the configuration of D1 yielding predictable and enhanced control and positioning of imaging device and other surgical apparatuses. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation of JP 2002 336269.
        2 US Publication No. 2001/0070822.